Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are pending and examined herein. 

Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “7” allegedly in Fig. 4 as mentioned on specification page 9, last paragraph.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Objection to the Specification
The disclosure is objected to because of the following informalities: “RF patent No.” on pages 1, 2 and 3.  The meaning of the abbreviation “RF” is unclear.  It appears that said wording should be changed to “RU patent No”.  Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the minor informalities: the use of “characterized in that” should be changed to conform to current U.S. practice by using terminology such as “comprising” and “wherein”. Further, the preamble “A method under claim 1” in the dependent claims fails to conform to current U.S practice by not referring back to “the” method of the parent claim. For example, a preamble like “The method according to claim 1” is proper. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6 are directed to a method. However, the claims lack recitation of active method steps. Thus, what constitutes the “method” is unclear. Active method steps typically use words that end with “ing”, as for example, “placing” a reflector. 
Claims 1, 3 and 4 recite the limitation “on the way” which is unclear. It is unclear how a reflector is placed “on the way” of a hydrogen-containing steam-gas jet. It is further unclear whether “on the way” was a translation issue and should be changed to “in the way”. 
Claim 1
The claim appears to be incomplete for omitting cooperative relationships of steps, such omission amounting to a gap between the steps. For example, it is unclear how a process of ventilation or hydrogen recombination can be characterized by a reflector that is placed in the way of a hydrogen gas stream and apertures made in the wall.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “premises”, and the claim also recites “nuclear reactor premises” and “premises of the nuclear reactor premises” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or 
The phrase “by its catalytic oxidation” is unclear. It is unclear what the recitation of “its” is referring to. What element is performing the process of catalytic oxidation?
The phrase “the nuclear reactor” in line 2 lacks proper antecedent basis. 
The phrase “the walls” in line 5 lacks proper antecedent basis. 
The phrase “the nuclear reactor containment dome” in line 5 lacks proper antecedent basis. 
The phrase “potentially emergency propagation” is unclear. It is unclear what is considered “potentially emergency” propagation of a hydrogen-containing steam-gas jet. For example, it is unclear what propagation of a hydrogen-containing steam-gas jet is not considered a potential emergency. 
The phrase “while excess heat is withdrawn in areas of potential localization of hydrogen-containing steam gas burning sources” is unclear. It is unclear what this limitation and the recitation of “burning sources” is referring to. Excess heat of what? What structure is responsible for withdrawing the excess heat? If this limitation were deleted, it is unclear how the claim would be interpreted different. 
Claim 3
The claim appears to be incomplete for omitting cooperative relationships of steps, such omission amounting to a gap between the steps. For example, it is unclear how a process of ventilation or hydrogen recombination as recited in claim 1, is further 
The phrase “the shield installation location” lacks proper antecedent basis as “a shield installation location” has not previously been introduced. 
The phrase “the premise walls” lack antecedent basis and it is unclear whether “the premises walls” are the same as “the walls between premises” as recited in claim 1. 
It is unclear whether the “reflector” is the same reflector mentioned in claim 1, or a different reflector.
Claim 4
The claim appears to be incomplete for omitting cooperative relationships of steps, such omission amounting to a gap between the steps. For example, it is unclear how a process of ventilation or hydrogen recombination as recited in claim 1, is further limited by a reflector in the form of a waterproof and heat proof casing provided on nuclear reactor pipelines. 
The phrase “perforated waterproof and heatproof casing installed on nuclear reactor pipelines” is unclear. It’s unclear how a casing can be installed on nuclear reactor pipelines when no structure for a nuclear reactor pipeline has been positively recited. It is further unclear how if the casing is perforated it can also be waterproof. 
Claim 5
The phrase “a thermally conductive material to 30% of their height” is unclear. It is unclear what “their” is referring to as the claim recites lining the surfaces of the dome premises, ceilings and upper portions of containment dome premise walls. 

Claim 6
	The phrase “between premises of the nuclear reactor containment dome” is unclear. It is unclear what “between premises” is referring to. If the wall is part of the nuclear reactor containment dome, then how can a wall be between premises when the premises are a singular structure?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckardt et al. US Pub 2012/0121057.
Regarding claim 1, Eckardt (cited via IDS) discloses a method for ensuring hydrogen explosion safety at nuclear power plants ([0012]). The method comprises ventilation of premises of the nuclear reactor premises (e.g., [0047] “a slight negative pressure with respect to the operational space 20 is generated in the plant space 18 by sucking off the atmosphere therein”), and hydrogen recombination in premises of the nuclear reactor premises by its catalytic oxidation (e.g., [0021]). 
A reflector (26; Fig. 1) is placed on the way of potentially emergency propagation of a pressure hydrogen-containing steam-gas jet (e.g., [0046]“ amounts of ignitable and possibly explosive gases, in particular hydrogen, could also be released into the plant space 18 in addition to a release of hot steam”.  The reflector (26) is located in plant space (18).
Apertures (22a-c) are made in the walls (16) between premises of the nuclear reactor containment dome (16 and 22a-c are located within the reactor dome) with a size equal to minimum 35% of the surface area of the said walls (e.g., [0022] “the area covered overall by the closure elements is approximately 0.1 to 0.5 times the horizontal cross-sectional area of the plant space”).
Excess heat is withdrawn in areas of potential localization of hydrogen-containing steam-gas mixture burning sources (e.g., [0021] “an increased release of heat of 
Regarding claim 2, Eckardt further discloses that nuclear reactor containment dome premises are ventilated ([0047]) when hydrogen content in premises exceeds 2% (e.g., since the dome premises are always vented and therefore have the capability of being ventilated when hydrogen content exceeds 2%). 
 Regarding claim 3, Eckardt further discloses a reflector (26), on the way of potentially emergency propagation of a pressure hydrogen-containing steam-gas jet, is provided in the form of a waterproof and heatproof shield (e.g., [0054] “steel profiles”), overlapping the aperture between the premise walls (16) in the shield installation location by 20 to 65% of the surface area of the said aperture. For example, Eckardt indicates that “the area covered overall by the closure elements is approximately 0.1 to 0.5 times the horizontal cross-sectional area of the plant space” [0022].
Regarding claim 6, the Eckardt further discloses apertures (22b) with a surface area of minimum 35% of the surface area of each wall (e.g., [0022] “the area covered overall by the closure elements is approximately 0.1 to 0.5 times the horizontal cross-sectional area of the plant space”), which form a flow-through space (e.g., [0050] “hot gases and steam escape the high overflow openings 22b”), are arranged in the upper portion of walls (above element 12), which adjoins the ceiling (e.g., [0049] “overflow openings 22b of a ceiling 36”), between premises of the nuclear reactor containment dome (contained within dome 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. US Pub 2012/0121057 as applied to claim 1 above, and further in view of Jabsen US 4213824. 
Regarding claim 4, Eckardt discloses a reflector (in the way of potentially emergency propagation of a pressure hydrogen-containing steam gas jet) but is silent with respect to a perforated casing. Jabsen shows that it is well known in the art to have a perforated waterproof and heatproof casing installed on nuclear reactor pipelines .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eckardt et al. US Pub 2012/0121057 as applied to claim 1 above.
Regarding claim 5, Eckardt further discloses excess heat (in areas of potential localization of hydrogen-containing steam-gas mixture burning sources) is withdrawn by lining the surfaces of equipment installed in containment dome premises (e.g., [0044] “containment 2 Is made of steel” which has thermal heat capabilities), ceilings and upper portions of containment dome premise walls with a highly thermally conductive material to 30% of their height ([0044]).
Eckardt discloses the claimed invention except for the ceilings and upper dome have a thermally conductive material to 30% of their height. It would have been within the skill of the artisan to modify the wall to include a thermally conductive material at a sufficient height which provides the necessary protection required, since such a modification would have involved a mere change in the size of a component (e.g., the protective material). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, l05 USPQ 23 7 (CCPA 1955). Such a modification 

The Applied References
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646